Exhibit 10.21

LOGO [g155373page1-img.jpg]

 

Your Name:   NetSuite, Inc. Your Location:   2955 Campus Drive   Suite 100   San
Mateo, CA 94403

ORACLE CONTRACT INFORMATION

 

Agreement      Oracle License and Services Agreement Agreement Name     
US-TERM-OLSAv040407-NETSUITE INC-11365829-27-MAY-07

This ordering document incorporates by reference the terms of the agreement
specified above (the “agreement”).

 

A. PROGRAMS AND SERVICES

NetSuite, Inc. has ordered the program licenses and 12 months of technical
support services described below. Listed below is a summary of net fees due
under this ordering document. These fees are exclusive of any applicable
shipping charges or applicable taxes.

The programs designated below with an asterisk (“*”) are for use on an unlimited
number of Processors for a forty-two (42) month term, subject to the fixing
requirements and all other terms and conditions of this ordering document (each
such program being referred to as an “Unlimited Deployment Program” and
collectively as the “Unlimited Deployment Programs”).

The programs designated below with two asterisks (“**”) are for use on up to the
number of Processors specified below (“Maximum Quantity”) for a forty-two
(42) month term, subject to the fixing requirements and all other terms and
conditions of this ordering document (each such program being referred to as a
“Capped Deployment Program” and collectively as the “Capped Deployment
Programs”).

The Unlimited Deployment Programs and the Capped Deployment Programs are
collectively referred to herein as the “Deployment Programs.”

 

Page 1



--------------------------------------------------------------------------------

All fees on this ordering document are U.S dollars.

 

Product Description / License Type

   Quantity  

*Oracle Database Enterprise Edition – Processor Perpetual

     Unlimited   

**Oracle Real Application Clusters – Processor Perpetual

     Up to 100   

*Oracle Partitioning – Processor Perpetual

     Unlimited   

*Oracle Diagnostic Management Pack – Processor Perpetual

     Unlimited   

*Oracle Tuning Management Pack – Processor Perpetual

     Unlimited   

*Internet Application Server Java Edition – Processor Perpetual

     Unlimited   

*Coherence Grid Edition – Processor Perpetual

     Unlimited   

**Coherence Real Time Client – Processor Perpetual

     Unlimited   

**Data Mining – Processor Perpetual

     Up to 20          Net Fees  

Net License Fees:

   $ 4,200,000.00   

Net Technical Support Fees:

   $ 1,446,173.45            

Total Net Fees

   $ 5,646,173.45            

 

Page 2



--------------------------------------------------------------------------------

B. GENERAL TERMS

 

1. Commencement Date

All program licenses and the period of performance for all services are
effective upon shipment of tangible media or upon the effective date of this
ordering document if shipment of tangible media is not required.

 

2. Territory

The program licenses and services described in section A are for use worldwide,
subject to U.S. export laws. To enable Oracle to provide services and accurately
report revenue for tax purposes, it is estimated that the program licenses
listed in section A shall be installed and/or accessed in each applicable
country as listed on the attached Exhibit C Estimated Territory Usage. Your use
of the programs is not limited to these estimates.

 

3. Fees, Invoicing, and Payment Obligation

 

  a. All fees due under this ordering document shall be non-cancellable and the
sums paid nonrefundable, except as provided in the agreement.

 

  b. License and services fees are invoiced as of the commencement date. Service
fees are invoiced in advance of the service performance; specifically, technical
support fees are invoiced annually in advance. The total annual technical
support fees due under this ordering document and specified in section A above
include the existing annual technical support fees for the Converted and
Replaced Licenses (as defined in section F.1 below) as well as the incremental
technical support frees due for the program licenses specified in section A,
including the licenses of the Deployment Programs.

 

  c. The technical support fees due under this ordering document shall be
reduced by the amount of unused technical support associated with the Converted
and Replaced Licenses (as defined in section F.1 below), provided the invoices
for such technical support have been paid in full. The amount of unused
technical support as of 31-OCT-07 is $266,774.50 and represents an estimate of
the technical support fee credit. The actual support fee reduction will be
processed as of the effective date of this ordering document.

 

  d. In addition to the fees listed in section A, Oracle will invoice you for
any applicable shipping charges or applicable taxes.

 

  e. In entering into payment obligations under this ordering document, you
agree and acknowledge that you have not relied on the future availability of any
program or updates. However, (a) if you order technical support for programs
licensed under this ordering document, the preceding sentence does not relieve
Oracle of its obligation to provide such technical support under this ordering
document, if-and-when available, in accordance with Oracle’s then current
technical support policies; and (b) the preceding sentence does not change the
rights granted to you for any program licensed under this ordering document, per
the terms of this ordering document and the agreement.

 

Page 3



--------------------------------------------------------------------------------

  f. Provided that you comply with the delivery terms in the section B.4.a,
Oracle shall not invoice you for sales tax pursuant to California law based on
the net license fees in section A for the programs delivered by electronic
download; however, you agree to indemnify and hold Oracle harmless from and
against any claims, losses, damages, costs, and expenses arising from imposition
of sales tax based on the net license fees for the programs licenses listed in
section A. Oracle shall invoice you and you are required to pay any applicable
taxes related to the net support fees (specifically Software Update License &
Support fees) for the ordered technical support services listed in section A.

 

4. Delivery and Installation

 

  a. Oracle has made available to you for electronic download at the electronic
delivery web site located at the following Internet
URL: http://edelivery.oracle.com/exempt the programs listed in section
A. Through the Internet URL, you can access and electronically download to your
California location a current production release as of the effective date below
of the software and related program documentation for each program listed in
section A. You shall have 60 days from the effective date of this ordering
document to complete the download of the software and program
documentation. Please be advised that not all programs are available on all
hardware/operating system combinations. For current program availability please
check the electronic delivery web site. Oracle is under no further delivery
obligation under this ordering document, electronic or otherwise. You agree to
execute and return the attached Certificate of Electronic Delivery
simultaneously with the execution and return of this ordering document.

 

  b. You shall be responsible for installation of the software.

 

5. Total Support Stream

For purposes of this ordering document, the “Total Support Stream” shall mean:
(i) the existing technical support for the Converted and Replaced Licenses (as
defined in section F.1 below); (ii) the technical support for the Program
licenses as specified in section A, including the Deployment Programs;
(iii) technical support for all Oracle programs licensed by your merged or
acquired entities, as described in section C.2 below; (iv) Existing Technical
Support for the Qualifying Entities (as defined below) and (v) technical support
for any program licenses purchased under section D.1 (Price Hold).

 

6. Customer Definition

Notwithstanding anything to the contrary in the agreement, for purposes of this
ordering document only, “you” and “your” shall mean the company listed at the
head of this ordering document and you will be the only entity allowed to use
the Deployment Programs (as defined below) licensed under this ordering
document. Except as provided for in section C.4, none of your affiliates,
majority or minority owned subsidiaries, parent companies, or any entities
created through a divestiture or reorganization of your company may access or
use any of the Deployment Programs and such programs may not be used for the
benefit of (i.e. to track or process the data of or for) such entities.

 

7. Source Code

Oracle may deliver source code as part of its standard delivery for particular
programs; all source code delivered by Oracle is subject to the terms of the
agreement, ordering document, and program documentation.

 

8. Segmentation

The program licenses provided in this ordering document are offered separately
from any other proposal for consulting services you may receive or have received
from Oracle and do not require you to purchase Oracle consulting services.

 

Page 4



--------------------------------------------------------------------------------

9. Customer Reference

Oracle may orally refer to you as a customer in sales presentations and
activities. Upon written consent from you, Oracle may refer to you as a customer
in written sales presentations and marketing vehicles.

 

10. Order of Precedence

In the event of any inconsistencies between the agreement and this ordering
document, this ordering document shall take precedence.

 

C. DEPLOYMENT

 

1. Deployment Right

 

  a. General. In consideration of the payment to Oracle of the license and
technical support fees specified in section A, for forty-two (42) months from
the effective date of this ordering document (or such earlier period as set
forth below in sections C.1.c or C.3) (the “Deployment Period”), you will
receive the right to use (i) the Unlimited Deployment Programs on an unlimited
number of Processors (the “Unlimited Deployment Right”) and (ii) the Capped
Deployment Programs on up to the quantity of Processors specified (the “Capped
Deployment Right”) (the Unlimited Deployment Right and the Capped Deployment
Right collectively referred to herein as the “Deployment Right”), provided that
(a) your use of the Deployment Programs shall be in compliance with the terms of
the agreement and this ordering document, and (b) you continuously maintain the
Total Support Stream. If at any time during the Deployment Period (including,
without limitation, at the end of the Deployment Period as part of your
certification of use of the Capped Deployment Programs pursuant to the
certification process set forth in section C.1.b below), your use of a program
included in the Capped Deployment Programs exceeds the Maximum Quantity for such
program then, upon each such occurrence, you must acquire additional licenses of
such program and technical support for such increased use.

On the date that is forty-two months from the effective date of this ordering
document (or earlier as set forth below in sections C.1.c or C.3), the
Deployment Period and the Deployment Right shall terminate, and within thirty
(30) days of such date that is forty-two months from the effective date of this
ordering document (or earlier as set forth in sections C.1.c or C.3) (the
“Certification Date”), you and Oracle shall follow the certification process set
forth in section C.1.b below.

 

  b. Certification Process. On the Certification Date (or Non-Compliance
Certification Date, or Accelerated Acquisition Certification Date (as defined
below), if applicable), you shall furnish Oracle with a certification signed by
a C-level executive of your company verifying the quantity of Processors on
which the Deployment Programs are installed and running by you as of the date on
which the Deployment Period is terminated, (such certified quantity, the
“Certified Deployment”). On the date the Deployment Period is terminated, as
applicable, your quantity of Processor licenses for the programs in section A
above shall be fixed and limited as set forth in the Certified Deployment.

If upon the termination of the Deployment Period a Divested Entity (as defined
below) is using the temporary license rights permitted under the terms of
section C.4, then for purposes of certifying your use of the Deployment Programs
under the terms of this section C.1.b you may not count the program usage of any
such Divested Entity.

 

Page 5



--------------------------------------------------------------------------------

  c. Breach of Deployment Terms. Upon the date that you first fail to meet any
of the conditions specified in section C.1.a above (the “Non-Compliance Date”),
then the Deployment Period and the Deployment Right shall immediately terminate,
the Certification Date shall be accelerated to 15 business days after the
Non-Compliance Date (the “Non-Compliance Certification Date”), and you and
Oracle shall follow the certification process set forth in section C.1.b above.
As of the Non-Compliance Date, your quantity of licenses for the programs in
section A above will be fixed and limited as set forth in such section C.1.b.

You shall not be entitled to any credit or refund as a result of such
termination of the Deployment Period. If your non-compliance is due to failure
to maintain the Total Support Stream, your program licenses after the
Non-Compliance Date and all desupported licenses will be subject to Oracle’s
technical support pricing and policies in effect on the Non-Compliance Date.

 

  d. Expiration or Termination of Deployment Period. Following the expiration or
termination of the Deployment Period, your use of the programs licensed and
certified pursuant to the certification process set forth in section C.1.b will
continue to be in accordance with the agreement and this ordering document.

Following the expiration or termination of the Deployment Period, and regardless
of the quantity of program licenses in your Certified Deployment, your annual
technical support fee for the programs licensed under this ordering document
shall be based on but shall in no event be less than the annual technical
support fee you paid for such program licenses at the support renewal
immediately prior to the expiration or termination of the Deployment Period.

If at any time after the expiration or termination of the Deployment Period your
use of the programs licensed and certified pursuant to the certification process
set forth in section C.1.b exceeds the Certified Deployment, then you must
acquire additional licenses and technical support for such program(s) for such
exceeded use in accordance with Oracle’s then current prices and policies
pursuant to section D. 1 below.

If at any time after the expiration or termination of the Deployment Period your
use of the programs licensed and certified pursuant to the certification process
set forth in section C.1.b decreases such that such use is below the Certified
Deployment, you shall not be entitled to a refund or credit of any license
and/or technical support fees paid under this ordering document.

 

  e. Restriction on Assignment. Notwithstanding anything to the contrary in the
agreement, during the Deployment Period you may not assign the licenses of the
Deployment Programs acquired under this ordering document, or give or transfer
an interest in them to another individual or entity.

 

2. Acquisition or Merger

If during the Deployment Period you acquire by merger or acquisition, more than
fifty percent (50%) of the voting stock and/or assets of another entity (each
such acquired entity shall individually be referred to as a “Majority Acquired
Entity”) then within thirty (30) days of the consummation of such merger or
acquisition, you shall provide Oracle with a written certification, signed by an
authorized C-level officer of your company, attesting to each of the below as of
the acquisition/merger closure date: (i) the gross annual revenue of such
Majority Acquired Entity (each such Majority Acquired Entity’s gross annual
revenue as of its acquisition/merger close date being referred to as its
“Increased Revenue”) and (ii) the quantities (regardless of license type or
version) of any existing program licenses of the Deployment Programs possessed
by such Majority Acquired Entity (the “Existing Program Licenses”)

 

Page 6



--------------------------------------------------------------------------------

and the amount of the existing technical support fees for such Existing Program
Licenses for such Majority Acquired Entity (the “Existing Technical Support
Fees.”) If the Majority Acquired Entity was a publicly traded company prior to
its acquisition/merger closure date, then the certification in the preceding
sentence shall be based on such Majority Acquired Entity’s gross annual revenue
for the fiscal year as specified in its annual report or Form 10K filed most
recently prior to its acquisition/merger closure date. If such Majority Acquired
Entity was a privately held company prior to the acquisition/merger closure
date, then the certification required by the first sentence above shall be based
upon a certification by an authorized officer of your company that is provided
to Oracle as part of the written certification set forth in the first sentence
of this paragraph.

During the Deployment Period, upon Oracle’s request, you must provide a list of
all of your Majority Acquired Entities and relevant information regarding each
for purposes of determining your compliance with this section C.2, provided,
however, that this does not relieve any of your obligations under this section
C.2.

Upon certification of a Majority Acquired Entity’s Increased Revenue, the
following terms and conditions shall apply:

 

  a. Majority Acquired Entities Included in the Deployment Right. A Majority
Acquired Entity shall be included in your Deployment Right for the remainder of
the Deployment Period, subject to the terms and conditions of this ordering
document and the agreement, provided that, as of the date of the
acquisition/merger closure date of the applicable Majority Acquired Entity,
(1) you have continuously maintained the Total Support Stream, (2) the Increased
Revenue for such Majority Acquired Entity plus the aggregate Increased Revenues
for all Qualifying Entities (as defined below) is equal to or less than
$6,700,000.00, (3) you and such Majority Acquired Entity comply with the
requirements of section C.2.c below with respect to any Existing Program
Licenses and Existing Technical Support Fees of such Majority Acquired Entity.
Each Majority Acquired Entity that is included in the Deployment Right under the
terms of this section shall be referred to individually as a Qualifying Entity”
and collectively as the “Qualifying Entities.”

 

  b. Majority Acquired Entities not included in the Deployment Right. A Majority
Acquired Entity shall not be included in the Deployment Right if any of the
conditions of section C.2.a above are not satisfied with respect to such
Majority Acquired Entity. Each Majority Acquired Entity that is excluded from
your Deployment Right under the terms of this section shall be individually
referred to as an “Excluded Entity” and collectively as the “Excluded Entities.”
Excluded Entities shall have no right to access or use the Deployment Programs,
and the Deployment Programs may not be accessed or used for the benefit of any
such Excluded Entity. An Excluded Entity may separately acquire program licenses
and technical support from Oracle for use by such Excluded Entity in accordance
with Oracle’s then current prices and policies. If an Excluded Entity owns any
Existing Program Licenses, then such Excluded Entity must maintain Existing
Technical Support Fees in order for you to maintain your Deployment Right.

 

  c.

Technical Support for Majority Acquired Entities. Prior to a Qualifying Entity’s
inclusion in your Deployment Right, each such Qualifying Entity will be required
to convert and replace all of its Existing Program Licenses, in accordance with
Oracle’s then current migration and technical support policies. In addition, you
acknowledge and agree that (1) prior to a Qualifying Entity’s inclusion in your
Deployment Right, you must execute with Oracle an amendment to this ordering
document pursuant to which the Qualifying Entity’s Existing Technical Support
Fees will be added to the Total Support Stream and (2) such Existing Technical
Support Fees must be maintained as

 

Page 7



--------------------------------------------------------------------------------

 

part of the Total Support Stream in order for you to maintain your Deployment
Right. Reinstatement fees and/or back support fees shall apply if technical
support for any Existing Program Licenses has lapsed.

A Qualifying Entity whose Existing Program License are converted and replaced
pursuant to this section (1) will no longer have any right to use such Existing
Program Licenses, (2) will not be permitted to reinstate such Existing Program
Licenses, and (3) will not be entitled to a credit or refund of license fees as
a result of such Existing Program Licenses being converted and replaced.

 

  d. Acquisition of Minority Ownership. If you acquire an entity and become the
minority owner of such entity (i.e. ownership of 50% or less of the assets
and/or voting shares of an entity), then such entity shall not be included in
your Deployment Right and shall not be entitled to access or use the Deployment
Programs and the Deployment Programs may not be accessed or used for the benefit
of such entities.

 

3. Upon Your Acquisition

If you are acquired during the Deployment Period, the Deployment Period and the
Deployment Right shall terminate upon the acquisition closure date, the
Certification Date shall be accelerated to thirty (30) business days after the
acquisition closure date (the “Accelerated Acquisition Certification Date”), and
you and Oracle shall follow the certification process set forth in section C.1.b
above. As of the acquisition closure date, your quantity of licenses for the
programs in section A above will be fixed and limited as set forth in such
section C.1.b.

Neither you nor the acquiring entity shall be entitled to any credit or refund
as a result of such early termination of the Deployment Period.

 

4. Divestiture

If another company is created through a divestiture or reorganization of your
business (“Divested Entity”), then upon written notice to Oracle such Divested
Entity may use a portion of the licenses of the Deployment Programs acquired
under this ordering document during the Deployment Period for up to (6) months
following the closing date of such divestiture or reorganization, except as set
forth below, (the “Divestiture Period”) provided that: (a) the Divested Entity
is not a competitor of Oracle, (b) the Divested Entity agrees in writing to the
terms and conditions of the agreement and this ordering document, and (c) the
Divestiture Period shall not extend beyond the Deployment Period (i.e., the
Divestiture Period shall terminate at the end of the Deployment Period). During
the Divestiture Period, the Divested Entity may use the programs only for either
their business operations or your business operations. At the end of the
Divestiture Period, the Divested Entity shall have no rights under this ordering
document. If the Divested Entity wishes to continue its use of the Deployment
Programs beyond the Divestiture Period, the Divested Entity must acquire
licenses and technical support for the same (in accordance with Oracle’s then
current prices and policies) pursuant to a mutually agreeable license agreement
and ordering document with Oracle, which will govern its use of the programs.

 

D. FUTURE PURCHASES

 

1. Price Hold

 

  a. For a period of four (4) from the effective date of this ordering document,
you may order licenses for the programs (and first year of Software License
Update & Support for the programs) at the appropriate license and support fees
specified on the attached Price Hold Exhibit (Exhibit A), provided (i) such
programs are available in production release when ordered, and (ii) you have
continuously maintained the Total Support Stream.

 

Page 8



--------------------------------------------------------------------------------

  b. Each order placed pursuant to this section must be at least $25,000.00 in
net license fees. Your purchase on any such order of programs and/or license
types that are not listed on the attached Price Hold Exhibit will also count
towards this minimum purchase amount.

 

  c. Each order placed pursuant to this section will specify Oracle’s delivery
obligation. If the order specifies delivery, the programs will be delivered via
electronic download. If electronic download is not possible or otherwise agreed
to the parties, tangible media will be delivered. Whenever the delivery of
tangible media is required, you are charged for media and the shipping terms are
FCA: Shipping Point, Pre-paid and Add.

 

  d. All technical support for program licenses acquired under the terms of this
section shall be deemed part of the Total Support Stream.

 

E. MODIFICATIONS TO THE TERMS OF THE AGREEMENT

The following modifications to the agreement apply only to this ordering
document:

 

1. Replace the first sentence of the third paragraph of the Technical Support
section with the following:

“Software Update License & Support (or any successor technical support offering
to Software Update License & Support, “SULS”) acquired with your order may be
renewed annually and, if you renew SULS for the same number of licenses for the
same Programs, for the first, second, and third renewal years the fee for SULS
will not increase over the prior year’s fees. If you renew SULS for the same
number of licenses for the same Programs for the fourth and fifth renewal year,
the fee for SULS will not increase by more than 3% over the prior year’s fees.
For the purposes of the initial, first renewal year, the amount of the prior
year’s fees shall be equal to $1,446,173.45.”

 

F. OTHER

 

1. Converted and Replaced Licenses

 

  a. General. In connection with the Deployment Right granted under this
ordering document, all licenses of any versions or releases of the Deployment
Programs that were acquired by you prior to the effective date of this ordering
document shall be converted and replaced as of the effective date of this
ordering document (the “Converted and Replaced Licenses”). The Converted and
Replaced Licenses are specified on the attached Converted and Replaced Licenses
Exhibit (Exhibit B). You will no longer have any right to use the Converted and
Replaced Licenses, nor will you be permitted to reinstate the Converted and
Replaced Licenses. You shall not be entitled to a credit or refund of license
fees for the Converted and Replaced Licenses.

 

  b.

Omitted Restated Licenses. The parties agree that they have worked in good faith
to list on the Converted and Replaced Licenses Exhibit all licenses of any
versions or releases of the Deployment Programs that were acquired by you prior
to the effective date of this ordering document. However, the parties
acknowledge that some of such licenses may have been inadvertently omitted
(“Omitted Licenses”) from the Converted and Replaced Licenses Exhibit and that
technical support fees associated with the Omitted Licenses were therefore
excluded from the Total Support Stream. If at

 

Page 9



--------------------------------------------------------------------------------

 

any time following the effective date of this ordering document either you or
Oracle discovers any Omitted Licenses, then the parties agree that: (i) you will
continue to pay all technical support fees due in connection with the Omitted
Licenses during the Deployment Period, and (ii) the parties will amend this
ordering document to add the Omitted Licenses to the Converted and Replaced
Licenses Exhibit and to include the technical support fees associated with the
Omitted Licenses in the Total Support Stream. You shall not be entitled to a
refund or credit of any license and/or technical support fees as the result of
any adjustment specified herein.

 

2. Internet Hosting

Notwithstanding the terms of the agreement, subject to and as further specified
in section F.3, you shall have the right to use the Deployment Programs licensed
under this ordering document for the purpose of providing internet hosting
services to end users. You may allow such end users to access the Deployment
Programs hosted at a site which is separate and apart from your end user, for
the end user's business operations and/or to provide services to third parties
using the Deployment Programs, provided that all such use shall be subject to
the terms of this ordering document and the agreement. The Deployment Programs
may not be installed at the end user’s site. You shall not resell or assign your
program license to the end user and you shall not provide the end user with
access to any Oracle E-Business Suite programs. You agree to be financially
responsible to Oracle for all damages or losses resulting from the end user's
breach of these terms. The personnel accessing and computers running the
Deployment Programs shall be included in determining the quantity of program
licenses deployed by you.

 

3. Limited Use Proprietary Programs

If the Deployment Programs listed in section A are used for internet hosting
purposes as specified in section F.2, they are limited use proprietary programs
and may only be used with your proprietary application(s) as defined on Exhibit
D, Proprietary Application Hosting Registration Form.

 

Technical Contact   Dave Lipscomb   Contract Administrator    Dave Lipscomb
Location  

2955 Campus Drive

Suite 100

San Mateo, CA 94403

  Location   

2955 Campus Drive

Suite 100

San Mateo, CA 94403

Contact     Contact    Phone   650.627.1000   Phone    650.627.1000 Email
Address   dlipscom@netsuite.com   Email Address    dlipscom@netsuite.com

This quote is valid through October 31, 2007, and shall become binding upon
execution by you and acceptance by Oracle.

 

NetSuite, Inc.     ORACLE USA, INC. Signature  

/s/ James McGeever

    Signature  

/s/ Kindra L. Gaunt

Name   James McGeever     Name   Kindra L. Gaunt Title   CFO     Title  
Manager, License Contracts Signature Date   31-Oct-07     Signature Date  
October 31, 2007 Effective Date   31-Oct-07 (to be completed by Oracle)      

 

Page 10



--------------------------------------------------------------------------------

PRICE HOLD

EXHIBIT A

 

Program

   Quantity      License Fee      Software Update
License  & Support
Fee  

Oracle Database Enterprise Edition – Processor

     1         14,000.00         3,080.00   

Oracle Real Application Clusters – Processor

     1         7,000.00         1,540.00   

Oracle Partitioning – Processor

     1         3,500.00         770.00   

Oracle Diagnostic Management Pack – Processor

     1         1,050.00         231.00   

Oracle Tuning Management Pack – Processor

     1         1,050.00         231.00.   

Internet Application Server Java Edition – Processor

     1         5,000.00         1,100.0   

Coherence Grid Edition – Processor

     1         20,000.00         4,400.00   

Coherence Real Time Client – Processor

     1         2,000.00         440.00   

Data Mining – Processor

     1         20,000.00         4,400.00   

 

Page 11



--------------------------------------------------------------------------------

Exhibit B

CONVERTED AND REPLACED LICENSES EXHIBIT

 

Existing License

  

Existing

Quantity

  

Existing Metric

  

CSI #

Oracle Database Enterprise Edition

   28    Processor    14437688

Internet Application Server Java Edition

   70    Processor    14437688

Oracle Database Enterprise Edition

   174    Processor    14437688

Oracle Database Enterprise Edition

   18    Processor    14437688

Oracle Database Enterprise Edition

   60    Processor    15487628

Internet Application Server Java Edition

   30    Processor    15487628

Internet Application Server Java Edition

   36    Processor    13489791

 

Page 12



--------------------------------------------------------------------------------

Exhibit C

ESTIMATED WORLDWIDE USAGE

USA

 

Program

  

License Quantity

  

License Type

Oracle Database Enterprise Edition

   Unlimited    Processor

Oracle Real Application Clusters

   100    Processor

Oracle Partitioning

   Unlimited    Processor

Oracle Diagnostic Management Pack

   Unlimited    Processor

Oracle Tuning Management Pack

   Unlimited    Processor

Internet Application Server Java Edition

   Unlimited    Processor

Coherence Grid Edition

   Unlimited    Processor

Coherence Real Time Client

   Unlimited    Processor

Data Mining

   20    Processor

 

Page 13



--------------------------------------------------------------------------------

Certificate of Electronic Delivery

This Certificate of Electronic Delivery is executed as of the effective date set
forth below by NetSuite, Inc. (“you”) and relates to the electronic delivery of
certain software programs provided by Oracle USA, Inc. (“Oracle”). This
Certificate of Electronic Delivery shall be governed by the terms of the Oracle
License and Services Agreement v040407 between you and Oracle dated 27-MAY-07
(the “agreement”).

 

1. As of the date of this Certificate of Electronic Delivery, you agree that
Oracle has provided you with an Internet URL through which you can download all
the programs provided in the ordering document between Oracle and you dated
10/31, 2007 (the “ordering document”). You will have 60 days from the effective
date of the ordering document to complete your download of the programs
provided.

 

2. You agree that Oracle has completed all of the delivery responsibilities
required by the ordering document and the agreement and no additional shipment
of the programs on tangible media (CD’s, Disks, Tapes, etc.) shall be provided
or is required.

The Effective Date of this Certificate of Electronic Delivery is 10/31, 2007.

 

NetSuite, Inc. By:  

/s/ James McGeever

Name:   James McGeever Title:   CFO

 

Page 14



--------------------------------------------------------------------------------

LOGO [g155373page15-img.jpg]

AMENDMENT ONE

ORACLE CONTRACT INFORMATION

This amendment amends the Oracle License and Services Agreement V040407, dated
May 27, 2007, and all amendments and addenda thereto (the “agreement”) between
NetSuite, Inc. (you) and Oracle USA, Inc. (“Oracle”).

The parties agree to amend the agreement as follows:

 

1. Section B Applicability of Agreement

Delete the sentence under Section B Applicability of Agreement, and replace with
the following:

“You may place orders under this agreement for four years, five months (4 years,
5 months) from the effective date of this agreement.”

Subject to the modifications herein, the agreement shall remain in full force
and effect.

The effective date of this amendment is 10/31, 2007.

 

NetSuite, Inc.     ORACLE USA, INC. Authorized Signature:  

/s/ James McGeever

    Authorized Signature:  

 

Name:   James McGeever     Name:  

 

Title:   CFO     Title:  

 

Signature Date:   10/31/07     Signature Date:  

 

 

Page 15



--------------------------------------------------------------------------------

Exhibit D

PROPRIETARY APPLICATION HOSTING REGISTRATION FORM

 

Name of commercially available application/service offering:  
Application/service description (please provide as much detail as possible):  
Application description including the fFunctions and objectives of the
application/service offering (please provide as much detail as possible):  

Application architecture (please provide a detailed description as to how the
application will interact with the Oracle database, i.e. web based,
multiplexing, client/server, etc.):

 

Does your application run on JAVA?

(yes or no)

  Physical location of the hardware and software being hosted:   Target Markets
and users:   Expected number of end user companies:  

 

Page 16



--------------------------------------------------------------------------------

LOGO [g155373ex10_21pg1.jpg]

AMENDMENT ONE TO THE ORDERING DOCUMENT

ORACLE CONTRACT INFORMATION

This document (“Amendment One”) amends the ordering document dated October 31,
2007, between NetSuite, Inc. (“you”) and Oracle USA, Inc. (“Oracle”). All terms
used but not otherwise defined in this Amendment One shall have the meanings
given to such terms in the ordering document.

WHEREAS, subject to the terms and conditions of this Amendment One, the parties
desire to amend the ordering document as follows:

 

  •  

Add to the Unlimited Deployment Programs, the program set forth on Exhibit A to
this Amendment One (the “Additional Unlimited Deployment Program”).

WHEREAS, the parties also desire to amend and update certain other provisions of
the ordering document, as set forth below.

NOW, THEREFORE, in consideration of the representations and agreements contained
in this Amendment One and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree to amend the
ordering document as follows:

1. CHANGES TO THE ORDERING DOCUMENT

The ordering document shall be amended as follows:

a. Delete the Product Description/License Type table in section A of the
ordering document in its entirety and replace it with the following:

 

Product Description / License Type

  

Quantity

*Oracle Database Enterprise Edition – Processor Perpetual

   Unlimited

**Oracle Real Application Clusters – Processor Perpetual

   Up to 100

*Oracle Partitioning – Processor Perpetual

   Unlimited

*Oracle Diagnostic Management Pack – Processor Perpetual

   Unlimited

*Oracle Tuning Management Pack – Processor Perpetual

   Unlimited

*Internet Application Server Java Edition – Processor Perpetual

   Unlimited

*Coherence Grid Edition – Processor Perpetual

   Unlimited

*Coherence Real Time Client – Processor Perpetual

   Unlimited

**Data Mining – Processor Perpetual

   Up to 20

 

NetSuite.AmdOne.Viken.Eldemir       Issued by Oracle USA, Inc. 28-SEP-09    Page
1 of 6   



--------------------------------------------------------------------------------

*WebLogic Server Standard Edition - Processor Perpetual

   Unlimited

b. Add to the end of the first sentence in section B.5 the following: “and
(vi) the Amendment One Technical Support (as defined in Amendment One to this
ordering document).”

2. FEES, INVOICING AND PAYMENT OBLIGATIONS UNDER THIS AMENDMENT ONE

In consideration of the rights granted under this Amendment One, you agree to
pay Oracle the license and first year technical support fees set forth in the
table below.

 

Net Fees

  

License Fees

     210,000.00   

Technical Support Attributable to the Programs Acquired under this Amendment One

     46,200.00   

Total Net Fees

   $ 256,200.00   

All fees on this Amendment One are in U.S. Dollars. All program licenses and the
period of performance for all services acquired under this Amendment One are
effective upon shipment of tangible media or upon the effective date of this
Amendment One if shipment of tangible media is not required (such effective date
being referred to as the “commencement date”).

All fees under this Amendment One are non-cancelable and the sums paid
nonrefundable, except as provided in the agreement. License and services fees
are invoiced as of the commencement date. Services fees are invoiced in advance
of the service performance; specifically, technical support fees are invoiced
annually in advance. In addition to the fees listed in this section, Oracle will
invoice you for any applicable shipping charges or applicable taxes.

In entering into payment obligations under this Amendment One, you agree and
acknowledge that you have not relied on the future availability of any program
or updates. However, (a) if you order technical support for programs licensed
under this Amendment One, the preceding sentence does not relieve Oracle of its
obligation to provide such technical support under this Amendment One
if-and-when available, in accordance with Oracle’s then current technical
support policies, and (b) the preceding sentence does not change the rights
granted to you for any program licensed under this Amendment One, per the terms
of this Amendment One, the ordering document, and the agreement. The program
licenses provided in this Amendment One are offered separately from any other
proposal for consulting services you may receive or have received from Oracle
and do not require you to purchase Oracle consulting services.

Provided that you comply with the delivery terms in the Delivery section below,
Oracle shall not invoice you for sales tax pursuant to California law based on
the net license fees in section 2 of this Amendment One above for the programs
delivered by electronic download; however, you agree to indemnify and hold
Oracle harmless from and against any claims, losses, damages, costs, and
expenses arising from imposition of sales tax based on the net license fees for
the programs licenses listed in section 2 above and Exhibit A of this Amendment
One. Oracle shall invoice you and you are required to pay any applicable taxes
related to the net support fees (specifically Software Update License & Support
fees) for the ordered technical support services listed in section 2 of this
Amendment One.

3. DELIVERY

Oracle has made available to you for electronic download at the electronic
delivery web site located at the following Internet URL:
http://edelivery.oracle.com/exempt the programs listed in Exhibit A of this
Amendment One. Through the Internet URL, you can access and electronically
download to your California location the current production release as of the
effective date below of the software and related program documentation for each
program listed in Exhibit A of this Amendment One. You shall have 60 days from
the effective date of this Amendment One to complete the download of the
software and program documentation. Please be advised that not all programs are
available on all hardware/operating system combinations. For current program
availability please check the electronic delivery website. You agree to execute
and return the attached Certificate of Electronic Delivery simultaneously with
the execution and return of this Amendment One. Should you require a replacement
copy of the software or program documentation, such replacement copy shall also
be delivered electronically. You shall not be entitled to any

 

NetSuite.AmdOne.Viken.Eldemir       Issued by Oracle USA, Inc. 28-SEP-09    Page
2 of 6   



--------------------------------------------------------------------------------

replacement copy in the form of tangible media for the software or the program
documentation, other than updates provided by Oracle under technical support
service if ordered. You acknowledge and agree that (a) you have not receive any
tangible media for the programs listed in Exhibit A of this Amendment One as of
the effective date and (b) any rights to receive media granted under the
agreement shall not be applicable to or provided for the programs listed in
Exhibit A of this Amendment One. Further, you acknowledge that the electronic
download delivery method shall be applicable to Oracle’s delivery obligations
for the initial copy of the programs listed in Exhibit A of this Amendment One
and shall not be applicable to any delivery of updates and/or technical support
services ordered under this Amendment One.

You acknowledge that you have previously been delivered the programs included in
the Unlimited Deployment Programs that are not Additional Unlimited Deployment
Programs and the programs included in the Quantity Based Programs. You further
acknowledge that Oracle is under no further delivery obligation under this
Amendment One, electronic download or otherwise and that you shall be
responsible for installation of the software.

4. AMENDMENT TECHNICAL SUPPORT

The total annual technical support due under this Amendment One (the “Amendment
Technical Support”) includes: (i) annual technical support attributable to the
programs acquired under this Amendment One including, without limitation, the
Additional Unlimited Deployment Program and (ii) the annual technical support
attributable to the Additional Converted and Replaced Licenses. Notwithstanding
anything to the contrary, you acknowledge and agree that pursuant to the terms
of this Amendment One, the Amendment Technical Support is hereby being added to
the definition of “Total Support Stream”. For purposes of Oracle’s Technical
Support Policies, the technical support acquired under both this Amendment One
and the ordering document shall be considered to have been purchased under a
single order. Nothing in this Amendment One shall be deemed to relieve you of
your obligation under the ordering document to pay Oracle for the other
components included in the Total Support Stream as described in Section B.5
(Total Support Stream) of the ordering document (including, without limitation,
the annual technical support for the Unlimited Deployment Programs specified in
Section A of the ordering document) in addition to the technical support fees
included in the Amendment Technical Support, in order to maintain your Unlimited
Deployment Right and receive technical support for the program licenses acquired
under the ordering document and this Amendment One.

Notwithstanding anything to the contrary in this section, the technical support
fees owed by you for the program licenses acquired under the ordering document
and this Amendment One may increase as a result of any mergers or acquisitions
of Majority Acquired Entities in accordance with section C.2 of the ordering
document, and/or the purchase of program licenses under section D.1 of the
ordering document and/or inclusion of Omitted Licenses in accordance with
section F.1.b of the ordering document.

5. ADDITIONAL CONVERTED AND REPLACED LICENSES

You acknowledge that in connection with the rights granted pursuant to the terms
and conditions of this Amendment One and the Ordering Document, all licenses of
any version or release of the Additional Unlimited Deployment Program Licenses
licensed by you prior to the effective date of this Amendment One, must be
converted and replaced as of the effective date of this Amendment One. You
represent that, as of the effective date of this Amendment One, you have no
licenses, of any version or release, of the Additional Unlimited Deployment
Program Licenses, and that if at any time following the effective date of this
Amendment One, either you or Oracle discover any such licenses, they will be
treated as Omitted Licenses under the terms of section F.1.b. of the ordering
document.

Other than the addition of the changes above, the terms and conditions of the
ordering document shall remain unchanged and in full force and effect.

The effective date of this Amendment One is 30-NOV, 2009. (to be completed by
Oracle)

 

NetSuite.AmdOne.Viken.Eldemir       Issued by Oracle USA, Inc. 28-SEP-09    Page
3 of 6   



--------------------------------------------------------------------------------

  NETSUITE, INC.        ORACLE USA, INC.     Authorized Signature:  

/s/ Douglas Brown

     Authorized Signature:  

/s/ Ashley Kohler

  Name:  

Douglas Brown

     Name:    

Ashley Kohler

  Title:  

VP Engineering Operations

     Title:    

Contracts Manager

  Signature Date:  

30 Nov 2009

     Signature Date:  

30-NOV-2009

 

NetSuite.AmdOne.Viken.Eldemir       Issued by Oracle USA, Inc. 28-SEP-09    Page
4 of 6   



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL UNLIMITED DEPLOYMENT PROGRAM

 

Product Description / License Type

  

Quantity

WebLogic Server Standard Edition – Processor Perpetual

   Unlimited

 

NetSuite.AmdOne.Viken.Eldemir       Issued by Oracle USA, Inc. 28-SEP-09    Page
5 of 6   



--------------------------------------------------------------------------------

CERTIFICATE OF ELECTRONIC DELIVERY

This Certificate of Electronic Delivery is executed as of the effective date set
forth below by NetSuite, Inc. (“you”) and relates to the electronic delivery of
certain software programs provided by Oracle USA, Inc. (“Oracle”). This
Certificate of Electronic Delivery shall be governed by the terms of the Oracle
License and Service Agreement between you and Oracle dated October 31, 2007,
(the “agreement”).

 

  1. As of the date of this Certificate of Electronic Delivery, you agree that
Oracle has provided you with an Internet URL through which you can download to
your California location all the programs provided in the Amendment One to the
Ordering Document between Oracle and you dated                     , 2009, (the
“Amendment One”). You will have 60 days from the effective date of the Amendment
One to complete your download of the programs provided.

 

  2. You agree that Oracle has completed all of the delivery responsibilities
required by the Amendment One, the ordering document and the agreement and no
additional shipment of the programs on tangible media (CD’s, Disks, Tapes, etc.)
shall be provided or is required.

The Effective Date of this Certificate of Electronic Delivery is
                    , 2009.

 

  NETSUITE, INC.   By:  

/s/ Douglas Brown

  Name:  

Douglas Brown

  Title:  

VP Engineering Operations

 

NetSuite.AmdOne.Viken.Eldemir       Issued by Oracle USA, Inc. 28-SEP-09    Page
6 of 6   



--------------------------------------------------------------------------------

LOGO [g155373g88b04.jpg]

AMENDMENT TWO TO THE ORDERING DOCUMENT

 

ORACLE CONTRACT INFORMATION

 

This document (this “Amendment”) amends the ordering document dated October 31,
2007 (the “ordering document”) between NetSuite, Inc. (“you”) and Oracle
America, Inc., which is (a successor in interest to Oracle USA, Inc. and has
assumed all rights and obligations of Oracle USA, Inc under the ordering
document. All references to “Oracle” in the ordering document specified above,
as amended, shall mean Oracle America, Inc. (hereinafter “Oracle”). All terms
used but not otherwise defined in this Amendment shall have the meanings given
to such terms in the ordering document.

 

WHEREAS, subject to the terms and conditions of this Amendment, the parties
desire to amend the ordering document as follows:

 

•  

extend the Unlimited Deployment Period to end on May 31, 2014 (or such earlier
period as set forth in sections C.1.c or C.3 of the ordering document), and

 

•  

add to the Deployment Programs, the programs set forth on Exhibit A to this
Amendment (the “Additional Deployment Programs”)

WHEREAS, the parties also desire to amend and update certain other provisions of
the ordering document, as set forth below;

NOW THEREFORE, in consideration of the representations and agreements contained
in this Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to amend the
ordering document as follows:

 

1. CHANGES TO THE ORDERING DOCUMENT

The ordering document shall be amended as follows:

 

a. Amend and restate the license grant set forth in section A of the ordering
document, effective as of the effective date of this Amendment, by deleting the
second, third, fourth, and fifth paragraphs and License Summary table in section
A and replacing them with the following:

“The programs designated below with one (1) asterisk (“*”) are for use on an
unlimited number of Processors during the Unlimited Deployment Period (as
defined in section C.1.a below), subject to the fixing requirements and all
other terms and conditions of this ordering document (each such program being
referred to as an “Unlimited Deployment Program” and collectively as the
“Unlimited Deployment Programs”).

The programs designated below with two (2) asterisks (**) are for use on up to
the quantity of Processors indicated in the table below during the Deployment
Period (as defined in section C.1.a below), subject to the fixing requirements
and all other terms and conditions of this ordering document (each such program
being referred to as a “Capped Deployment Program” and collectively as the
“Capped Deployment Programs”).

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 1 of 12



--------------------------------------------------------------------------------

The Unlimited Deployment Programs and the Capped Deployment Programs are
collectively referred to herein as the “Deployment Programs”.

Notwithstanding the terms of Amendment Two to this ordering document, the
programs designated with three (3) asterisks (***) remain licensed for the
Deployment Period set forth in the ordering document as amended by Amendment One
to the Ordering Document dated November 30, 2009 (the “Original Deployment
Period”) and such Original Deployment Period shall not be extended in Amendment
Two with regard to such programs. All other terms of this Amendment Two shall
apply to the programs designated with three (3) asterisks (***). You shall be
required to comply with requirements in section C.1.b with regard to such
programs as of the original Certification Date set forth in C.1.b of this
ordering document, as left unchanged and unaffected by the terms of Amendment
Two (such original Certification Date being April 30, 2011).

All fees on this ordering document are in US Dollars.

 

Product Description / License Type

        Quantity     

*Oracle Database Enterprise Edition – Processor Perpetual

        Unlimited     

*Coherence Grid Edition – Processor Perpetual

        Unlimited     

*WebLogic Suite – Processor Perpetual

        Unlimited     

**Oracle GoldenGate – Processor Perpetual

        Up to 100     

** Database Vault – Processor Perpetual

        Up to 22     

**Oracle Advanced Compression – Processor Perpetual

        Up to 22     

***Oracle Partitioning – Processor Perpetual

        Unlimited     

***Oracle Diagnostics Management Pack – Processor Perpetual

        Unlimited     

***Oracle Tuning Management Pack – Processor Perpetual

        Unlimited     

***Coherence Real Time Client – Processor Perpetual

        Unlimited     

***Real Application Clusters – Processor Perpetual

        Up to 100     

***Data Mining – Processor Perpetual

        Up to 20”     

You acknowledge and agree that the programs listed in the table above represent
all the programs that you are licensed for under the ordering document, as
amended by this Amendment.

 

b. Sections B.1 (Commencement Date) and subsections b and c of section B.3
(Fees, Invoicing, and Payment Obligation) of the ordering document shall not
apply to this Amendment.

 

c. Delete section B.5 (Total Support Stream) of the ordering document in its
entirety and replace it with the following:

“Total Support Stream

For purposes of this ordering document, the “Total Support Stream” shall mean:
(i) the technical support for the Converted and Replaced Licenses as defined in
section 5 (Converted and Replaced Licenses) of Amendment Two to this ordering
document; (ii) the net technical support fees specified in section 2 (Fees,
Invoicing and Payment Obligations) of Amendment Two to this ordering document;
(iii) the technical support for all Oracle programs licensed by your merged or
acquired entities, as described in section C.2 below; and (iv) the technical
support for any program licenses purchased under section D.1 (Price Hold) of
this ordering document and section 1.g of Amendment Two to the ordering
document.

 

d. For purposes only of the Deployment Programs listed in section A (as amended
by Amendment Two) that are designated with one (1) asterisk (*) or two
(2) asterisks (**) , Section C.1.a shall be amended as follows:

 

  •  

In the first sentence of the first paragraph of Section C.1.a (General) of the
ordering document, delete “specified in section A, for forty-two (42) months
from the effective date of this ordering document” and replace it with
“specified in section A and Amendment Two to this ordering document, from the
effective date of this ordering document until May 31, 2014”.

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 2 of 12



--------------------------------------------------------------------------------

  •  

In the first sentence of the second paragraph of Section C.1.a (General) of the
ordering document, delete “on the date that is forty-two (42) months from the
effective date of this ordering document” and replace with “On May 31, 2014”.

 

  •  

In the third line of the first sentence of the second paragraph of Section C.1.a
(General) of the ordering document, delete “such date that is forty-two months
from the effective date of this ordering document” and replace with “May 31,
2014”.

 

e. In section C.2.a delete “$6,700,000.00” and replace with “$16,600,000.00”.

 

f. Delete Section B.6 (Customer Definition) and replace with the following:

“6. Customer Definition

Notwithstanding anything to the contrary in the agreement, for purposes of this
ordering document only, “you” and “your” shall mean (a) NetSuite, Inc.,
(b) NetSuite, Inc.’s majority owned subsidiaries specified on the attached
Subsidiary Exhibit (Exhibit C) as of the effective date of this ordering
document (each such entity shall be termed an “Existing Majority Entity” and
collectively as the “Existing Majority Entities”), and (c) the Qualifying
Entities (as defined in section C.2 below) that have been added to the
Subsidiary Exhibit (Exhibit D) after the effective date of this ordering
document in accordance with the terms of section C.2. below. NetSuite, Inc.
warrants that it has the authority to bind the Existing Majority Entities and
Qualifying Entities, if applicable, to the terms of this ordering document and
the agreement and further warrants that NetSuite, Inc. shall be responsible for
a breach of such terms by any Existing Majority Entity and/or Qualifying Entity.
Except as provided for in section C.4 (Divestiture) below, other than NetSuite,
Inc. and the Existing Majority Entities and the Qualifying Entities, none of
your affiliates, majority or minority owned subsidiaries, parent companies, or
any entities created through a divestiture or reorganization of your company may
access or use any of the program licenses acquired under this ordering document
(including, without limitation, the licenses of the Deployment Programs) and
such programs may not be used for the benefit of (e.g., to track or process the
data of or for) such entities. Notwithstanding the foregoing, if at any time
during the Deployment Period (as defined in section A of the ordering document)
an Existing Majority Entity or Qualifying Entity ceases to satisfy all the
requirements of an Existing Majority Entity or Qualifying Entity, as applicable,
under this ordering document (including, without limitation, remaining a
majority owned subsidiary of NetSuite, Inc, then such entity shall no longer be
included in the definition of “you” under this ordering document, and must
immediately cease accessing, using and/or otherwise benefiting from the program
licenses acquired under this ordering document including, without limitation,
the licenses of the Deployment Programs.”

The Subsidiary Exhibit attached to this Amendment as Exhibit C shall be added as
a new Exhibit D (Subsidiary Exhibit) to the ordering document.

 

g. Delete the first three paragraphs of section C.2. (Acquisition and Merger),
remove section C.2.a in its entirety and replace it with the following:

“If, during the Unlimited Deployment Period, you acquire by merger or
acquisition, more than fifty percent (50%) of the voting stock and/or assets of
another entity (each such acquired entity shall individually be referred to as a
“Majority Acquired Entity”), then, within sixty (60) days of the consummation of
such merger or acquisition, you shall provide Oracle with a written
certification, signed by an authorized C-level executive of your company,
attesting to each of the below as of the acquisition/merger closure date:
(i) the number of employees in such Majority Acquired Entity as of the
acquisition/merger closure date (such number of employees

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 3 of 12



--------------------------------------------------------------------------------

being referred to as the “Added Employee Count”), and (ii) the quantities
(regardless of license type or version) of any existing program licenses of the
Unlimited Deployment Programs possessed by such Majority Acquired Entity (the
“Existing Program Licenses”) and the amount of the existing technical support
fees for such Existing Program Licenses (the “Existing Technical Support Fees”).
For purposes of this section, “Employee(s)” shall be defined as all of the
Majority Acquired Entity’s full-time, part-time, and temporary employees, and
all of your Majority Acquired Entity’s, contractors and consultants, in
addition, if the Majority Acquired Entity outsources any business function(s),
to another company, all of the full-time, part-time, temporary employees and
agents, contractors and consultants that are providing the outsourcing services
for the Majority Acquired Entity must be counted for the purposes of calculating
the Added Employee Count of the Majority Acquired Entity.

During the Unlimited Deployment Period, upon Oracle’s request, you must provide
Oracle with a list of all of your Majority Acquired Entities as of the date of
such request and relevant information regarding each such entity, for purposes
of determining your compliance with this section C.2, provided, however, that
this does not relieve you of any of your other obligations under this section
C.2.

Upon Oracle’s receipt of the above certification with respect to a Majority
Acquired Entity, the following terms and conditions shall apply:

a. Majority Acquired Entities included in the Unlimited Deployment Right. A
Majority Acquired Entity shall be included in your Unlimited Deployment Right
for the remainder of the Unlimited Deployment Period, subject to the terms and
conditions of this ordering document and the agreement, provided that, as of the
date of the acquisition/ merger closure date of the applicable Majority Acquired
Entity (1) you have continuously maintained the Total Support Stream, (2) the
Added Employee Count for such Majority Acquired Entity is equal to or less than
250 employees, and (3) the Added Employee Count for such Majority Acquired
Entity plus the aggregate Added Employee Accounts for all Qualifying Entities
(as defined below) is equal to or less than 250, (4) you and such Majority
Acquired Entity comply with the requirements of section C.2.c below with respect
to any Existing Program Licenses and Existing Technical Support Fees of such
Majority Acquired Entity, and (5) you and Oracle execute an amendment to this
ordering document that adds such Majority Acquired Entity to the Subsidiary
Exhibit (Exhibit A). Each Majority Acquired Entity that is included in the
Unlimited Deployment Right under the terms of this section shall be individually
referred to as a “Qualifying Entity” and collectively as the “Qualifying
Entities”.”

 

h. In section D.1.a of the ordering document delete “For a period of four
(4) years from the effective date of this ordering document” and replace with
the “From the effective date of this ordering document until May 31, 2014,”

In Exhibit A (Price Hold) of the ordering document, delete the price hold table
and replace with the following table:

 

Product Description

     Metric                  Quantity                 
  License
Fee   
                
 
  First Year Software
Update License &
Support Fee   
  
           

Oracle Database Enterprise Edition

     Processor                  1                  16,625.00                 
3,657.50            

Database Vault

     Processor                  1                  8,050.00                 
1,771.00            

Oracle Advanced Compression

     Processor                  1                  4,025.00                 
885.50            

Oracle GoldenGate

     Processor                  1                  6,125.00                 
1,347.50            

Coherence Grid Edition

     Processor                  1                  8,750.00                 
1,925.00            

WebLogic Suite

     Processor                  1                  15,750.00                 
3,465.00            

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 4 of 12



--------------------------------------------------------------------------------

2. FEES, INVOICING AND PAYMENT OBLIGATIONS

You agree to pay Oracle the license and services fees set forth in the table
below for the program licenses and twelve (12) months of technical support
services acquired under this Amendment.

 

     Net Fee        

Net Fees

   6,427,751.27*        

 

* Note: Included in the Net Fees above are support fees for the initial 12
months of support totaling $1,227,751.00.

All fees under this Amendment are non-cancelable and the sums paid
nonrefundable, except as provided in the agreement. All fees on this Amendment
are in US Dollars.

All program licenses and the period of performance for all services acquired
under this Amendment are effective upon shipment of tangible media or upon the
effective date of this Amendment if shipment of tangible media is not required
(such effective date being referred to as the “commencement date”).

License and services fees are invoiced as of the commencement date. Service fees
are invoiced in advance of the service performance; specifically, technical
support fees are invoiced annually in advance.

The technical support fees due under this Amendment shall be reduced by the
amount of unused technical support associated with the Converted and Replaced
Licenses (as defined in section 6 below), provided the invoices for such
technical support have been paid in full. The amount of unused technical support
as of May 31, 2010 is $265,084.18 and represents an estimate of the technical
support fee credit. The actual support fee reduction will be processed as of the
effective date of this Amendment. The Net Fees in Section 2 above have been
reduced by the amount of this estimated credit.

In entering into payment obligations under this Amendment, you agree and
acknowledge that you have not relied on the future availability of any program
or updates. However, (a) if you order technical support for programs licensed
under this Amendment, the preceding sentence does not relieve Oracle of its
obligation to provide such technical support under this Amendment if-and-when
available, in accordance with Oracle’s then current technical support policies,
and (b) the preceding sentence does not change the rights granted to you for any
program licensed under this Amendment, per the terms of this Amendment, the
ordering document, and the agreement. The program licenses provided in this
Amendment are offered separately from any other proposal for consulting services
you may receive or have received from Oracle and do not require you to purchase
Oracle consulting services.

Provided that you comply with the delivery terms in section 3 of this Amendment,
Oracle shall not invoice you for sales tax pursuant to California tax law based
on the net license fees and net technical support fees for the programs listed
in Exhibit A and all updates to these programs delivered by electronic
download; however, you agree to indemnify and hold Oracle harmless from and
against any claims, losses, damages, costs, and expenses arising from imposition
of sales tax based on the net license fees and net technical support fees listed
in section 2 and any updates to these programs delivered by electronic download.

 

3. DELIVERY

Oracle has made available to you for electronic download at the electronic
delivery web site located at the following Internet
URL: http://edelivery.oracle.com/exempt the programs listed in Exhibit A to this
Amendment. Through the Internet URL, you can access and electronically download
to your California location the current production release as of the effective
date below of the software and related program documentation for each program
listed Exhibit A to this Amendment. You shall have 60 days from the effective
date of this Amendment to complete the download of the software and program
documentation. Please be advised that not all programs are available on all
hardware/operating

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 5 of 12



--------------------------------------------------------------------------------

system combinations. For current program availability, please check the
electronic delivery web site specified above. You acknowledge that Oracle is
under no further delivery obligation under this Amendment, electronic download
or otherwise. You agree to execute and return the attached Certificate of
Electronic Delivery simultaneously with the execution and return of this
Amendment.

Provided that you have continuously maintained technical support for the
programs and in the licensed quantities listed in Exhibit A to this Amendment,
Oracle will make available to you for electronic download the updates provided
under technical support to the programs listed in Exhibit A to this Amendment.

Should you require a replacement copy of the software or program documentation,
such replacement copy shall also be delivered electronically. You shall not be
entitled to any replacement copy in the form of tangible media for the software
or the program documentation.

You acknowledge and agree that (a) you have not received any tangible media for
the programs listed in Exhibit A to this Amendment as of the effective date,
(b) any rights to receive tangible media granted under the agreement shall not
be applicable to or provided for the programs listed in Exhibit A to this
Amendment or any updates for these programs and (c) you are solely responsible
for ensuring that tangible media is not ordered by you from Oracle for the
programs listed in Exhibit A to this Amendment or any updates to these programs.

You acknowledge and agree that you have requested to receive all updates
provided by Oracle under Oracle’s Technical Support Services via electronic
delivery and you are solely responsible for ensuring that you do not order
tangible media from Oracle for the programs which you receive via electronic
delivery. In the event that you order updates for delivery via tangible media
shipment (i.e., shipment of CD Pack(s)), sales taxes and interest may be due and
you agree to reimburse Oracle for any applicable sales taxes and interest
(interest rate used will be the applicable state’s rate on sales tax
underpayments) related to acquisition of such updates as specified in the
agreement.

 

4. TECHNICAL SUPPORT

The total annual technical support fees due under the ordering document, as
amended by this Amendment, and specified in the table in section 2 above,
include (a) the existing annual technical support fees for the Converted and
Replaced Licenses (as defined in section 5 below and (b) incremental technical
support fees for the program licenses specified in section A of the ordering
document, as amended by this Amendment.

Software Update License & Support (or any successor technical support offering
to Software Update License & Support, “SULS”) acquired under section 2 of this
Amendment for the programs licensed under section A of the ordering document, as
amended by this Amendment, may be renewed annually, and if you renew such
technical support, then for the first renewal year, the annual renewal amount
for technical support will be $2,372,835.42, for the second and third renewal
years (i.e., the renewal years commencing in 2012 and 2013), the fees for such
technical support will not increase over the prior year’s fees and for the
fourth renewal year (i.e., the renewal year commencing in 2014) the fees for
SULS will not increase by more than 3% over the prior year’s fees. The technical
support caps set forth in the preceding sentence are granted, provided that,
(1) with respect to each technical support renewal year that occurs during the
Deployment Period, you renew the Total Support Stream (as amended by this
Amendment), and (2) with respect to each technical support renewal year that
occurs after the end of the Deployment Period, you renew the total technical
support due under the ordering document (as amended by this Amendment) for the
same number of licenses for the same programs as the previous year. The parties
agree that the technical support caps set forth in this paragraph replace the
technical support caps set forth in section E.1 of the ordering document, which
shall be deemed deleted and of no further force or effect.

Nothing in this Amendment shall be deemed to relieve you of your obligation to
maintain all of the components of the Total Support Stream (as amended by this
Amendment) in order to receive your Deployment Right and technical support for
the program licenses acquired under the ordering document (as amended by this
Amendment). Notwithstanding anything to the contrary in this section, you
acknowledge that the Total Support Stream and the technical support fees owed by
you for the program licenses acquired under the ordering document (as amended by
this Amendment) may also increase as a result of any mergers or acquisitions of
Majority Acquired Entities in accordance with section C.2 of the ordering
document, and/or the purchase of program licenses under section D.1 of the
ordering document (as amended in section 1.g above), and/or inclusion of any
Omitted Licenses (as defined in section 5 below).

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 6 of 12



--------------------------------------------------------------------------------

5. CONVERTED AND REPLACED LICENSES

a. General. The parties agree that the terms of this section shall be deemed to
replace the terms of section F.1 of the ordering document. In connection with
the rights granted under this Amendment, all licenses of any versions or
releases of the Deployment Programs (including, the Additional Deployment
Programs) that were acquired by you, the Existing Majority Entities and the
Qualifying Entities prior to the effective date of this Amendment (including,
without limitation, all of the programs licensed under section A of the ordering
document prior to the effective date of this Amendment) shall be converted and
replaced as of the effective date of this Amendment (the “Converted and Replaced
Licenses”). The Converted and Replaced Licenses shall also include all of the
program licenses originally listed on the Converted and Replaced Licenses
Exhibit attached to the ordering document. The Converted and Replaced Licenses
are specified on the Converted and Replaced Licenses Exhibit (Exhibit B)
attached to this Amendment which the parties agree replaces the Converted and
Replaced Licenses Exhibit attached to the ordering document. All references to
Converted and Replaced Licenses in the ordering document shall be deemed to
refer to the Converted and Replaced Licenses as defined in this paragraph. You
will no longer have any right to use the Converted and Replaced Licenses, nor
will you be permitted to reinstate the Converted and Replaced Licenses. You
shall not be entitled to a credit or refund of license fees for the Converted
and Replaced Licenses.

b. Omitted Licenses. The parties agree that they have worked in good faith to
list on the Converted and Replaced Licenses Exhibit attached to this Amendment
all licenses of any versions or releases of the Deployment Programs (including,
the Additional Deployment Programs) that were acquired by you prior to the
effective date of this Amendment including, without limitation, all of the
program licenses acquired under section A of the ordering document prior to the
effective date of this Amendment and all of the program licenses originally
listed on the Converted and Replaced Licenses Exhibit attached to the ordering
document. However, the parties acknowledge that some of such licenses may have
been inadvertently omitted (“Omitted Licenses”) from the Converted and Replaced
Licenses Exhibit and that technical support fees associated with the Omitted
Licenses were therefore excluded from the Total Support Stream. If at any time
following the effective date of this Amendment either you or Oracle discovers
any Omitted Licenses, then the parties agree that: (i) you will continue to pay
all technical support fees due in connection with the Omitted Licenses during
the Deployment Period, and (ii) the parties will amend the ordering document to
add the Omitted Licenses to the Converted and Replaced Licenses Exhibit and to
include the technical support fees associated with the Omitted Licenses in the
Total Support Stream. You shall not be entitled to a refund or credit of any
license and/or technical support fees as the result of any adjustment specified
herein.

 

6. ORDER OF PRECEDENCE

The parties agree that the terms of this Amendment will prevail in the event of
any inconsistencies with any terms of the ordering document.

Other than the addition of the changes above, the terms and conditions of the
ordering document remain unchanged and in full force and effect.

 

7. TERRITORY

The program listed in Exhibit A of this Amendment Two are for use worldwide,
subject to US export laws.

To enable Oracle to provide support services and accurately report revenue for
tax purposes, it is estimated that the program licenses initially acquired
hereunder shall be installed and/or accessed in each applicable country as
listed below. Your use of the programs is not limited to these estimates.

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 7 of 12



--------------------------------------------------------------------------------

Programs – Country

All programs listed in Exhibit A of this Amendment Two —100% usage in U.S

 

ORACLE AMERICA, INC.     NETSUITE, INC. Signature:   /s/ Kelly Herron    
Signature:   /s/ James McGeever Name:   Kelly Herron     Name:   James McGeever
Title:   Manager     Title:   CFO Signature Date:   May 29, 2010    
Signature Date:   5/28/10 Effective Date:   May 31   , 2010    

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 8 of 12



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL DEPLOYMENT PROGRAMS

 

Product Description / License Type

   Quantity         

*WebLogic Suite – Processor Perpetual

   Unlimited         

**Oracle GoldenGate – Processor Perpetual

   Up to 100         

** Database Vault – Processor Perpetual

   Up to 22         

** Oracle Advanced Compression – Processor Perpetual

   Up to 22         

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 9 of 12



--------------------------------------------------------------------------------

EXHIBIT B

CONVERTED AND REPLACED LICENSES

 

Existing License

    
  Existing
Quantity   
                 Existing License Type                  CSI #   

WebLogic Server Standard Edition – Processor Perpetual

     1                  Processor                  16569272   

WebLogic Server Standard Edition – Processor Perpetual

     1                  Processor                  16569272   

Real Application Clusters – Processor Perpetual

     100                  Processor                  15654859   

Partitioning – Processor Perpetual

     116                  Processor                  15654859   

Data Mining – Processor Perpetual

     20                  Processor                  15654859   

Tuning Management Pack – Nonstandard User

     640                  Non standard User                  15654859   

Diagnostic Management Pack – Nonstandard User

     640                  Non standard User                  15654859   

Internet Application Server Java Edition – Processor Perpetual

     182                  Processor                  15654859   

Coherence Real Time Client – Processor Perpetual

     124                  Processor                  15654859   

Oracle Database Enterprise Edition – Processor Perpetual

     360                  Processor                  15654859   

Coherence Grid Edition – Processor Perpetual

     124                  Processor                  15654859   

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 10 of 12



--------------------------------------------------------------------------------

Exhibit C

Subsidiary Exhibit

OpenAir, Inc.

QuickArrow, Inc

NetSuite Australia PTY LTD.

NetSuite Canada Inc.

NetSuite Hong Kong Limited

NetSuite K.K.

NetSuite (Philippines) Inc.

NetSuite Software (Asia Pacific) Pte. Ltd.

NetSuite UK Limited

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 11 of 12



--------------------------------------------------------------------------------

CERTIFICATE OF ELECTRONIC DELIVERY

This Certificate of Electronic Delivery is executed as of the effective date set
forth below by NetSuite, Inc. (“you”) and relates to the electronic delivery of
certain software programs provided by Oracle America, Inc. (“Oracle”). This
Certificate of Electronic Delivery shall be governed by the terms of the Oracle
License and Service Agreement between you and Oracle dated May 7, 2007, (the
“agreement”).

 

1. As of the date of this Certificate of Electronic Delivery, you agree that
Oracle has provided you with an Internet URL through which you can download all
the programs provided in Exhibit A to the Amendment Two between Oracle and you
dated                     , 2010, (the “Amendment Two”). You will have 60 days
from the effective date of the Amendment to complete your download of the
programs provided.

 

2. You agree that Oracle has completed all of the delivery responsibilities
required by the Amendment Two and the agreement and no additional shipment of
the programs on tangible media (CD’s, Disks, Tapes, etc.) shall be provided or
is required.

The Effective Date of this Certificate of Electronic Delivery is 5/28/10.

 

NetSuite, Inc. By:   /s/ James McGeever Name:   James McGeever Title:   CFO

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 12 of 12



--------------------------------------------------------------------------------

LOGO [g155373g36h97.jpg]

  Page 1 of 1  

Payment Schedule

No.     37456    

 

 

Customer:       Netsuite Inc.        Executed by Customer (authorized
signature):                   By:    /s/ James McGeever         Address:  
    2955 Campus Dr., Suite 350     Name:    James McGeever                 San
Mateo, CA 94403     Title:    CFO       Contact:         Executed by Oracle
Credit Corporation:         Phone:         By:    /s/ Anil Vora         Order:  
    Amendment Two to OD dated 31 Oct 2007 dated 12 May 2010     Name:    Anil
Vora         Agreement:       *See Asterisk dated     Title:    Vice President  
      PPA No.:       4256 dated 28 Apr 05                         
Payment Schedule Effective Date:        
29 May 2010                                                     

 

System:

              Payment Schedule:                     Payment Amount:      
    Due Date: Software:   $6,427,751.27   *     1 @ $361,543       01-Sep-10
Support:   $7,118,506.35   2nd, 3rd, & 4th year     1 @ $1,470,000      
01-Dec-10 Education:           12 @ $1,001,200      
Quarterly beginning 01-Jun-11 Consulting:                 through 01-Mar-14
Other:                 System Price:       $13,546,257.62       * Includes
License and 1st Year Technical Support                  

 

 

Transaction Specific Terms:

For this Contract, the rate used in PPA Section 3, Paragraph 2, Subsection (i)
shall be the lesser of the rate in the Contract or 3%. Future increases in
support fees, if any, are not included in the System Price or Payment Amounts.
Such increases shall be due separately to the applicable Supplier from Customer.
*U.S.-Term-OCSAV040407-Netsuite Inc. -11365829-27-May-07

 

Optional (if this box is checked):

¨ The Customer has ordered the System from an alliance member/agent of Oracle
Corporation or one of its affiliates, whose name and address are specified
below. Customer shall provide OCC with a copy of such Order. The System shall be
directly licensed or provided by the Supplier specified in the applicable Order
and Agreement, each of which shall be considered a separate contract. Customer
has entered into the Order and Agreement based upon its own judgment, and
expressly disclaims any reliance upon statements made by OCC about the System,
if any. Customer’s rights with respect to the System are as set forth in the
applicable Order and Agreement and Customer shall have no right to make any
claims under such Order and Agreement against OCC or its Assignee. Neither
Supplier nor any alliance member/agent is authorized to waive or alter any term
or condition of this Contract. If within ten days of the Payment Schedule
Effective Date, OCC is provided with Customer invoices for the System specifying
applicable Taxes, then OCC may add the applicable Taxes in accordance with this
Contract.

 

Alliance Member/Agent:

       

Address:

       

Contact: Phone:

      Phone:          

 

 

This Payment Schedule is entered into by Customer and Oracle Credit Corporation
(“OCC”) for the acquisition of the System from Oracle Corporation, an affiliate
of Oracle Corporation, an alliance member/agent of Oracle Corporation or any
other party providing any portion of the System (“Supplier”). This Payment
Schedule incorporates by reference the terms and conditions of the
above-referenced Payment Plan Agreement (“PPA”) to create a separate Contract
(“Contract”).

A.    PAYMENTS: This Contract shall replace Customer’s payment obligation under
the Order and Agreement to Supplier, to the extent of the System Price listed
above, upon Customer’s delivery of a fully executed Order, Agreement, PPA,
Payment Schedule, and any other documentation required by OCC, and execution of
the Contract by OCC. Customer agrees that OCC may add the applicable Taxes due
on the System Price to each Payment Amount based on the applicable tax rate
invoiced by Supplier at shipment. OCC may adjust subsequent Payment Amounts to
reflect any change or correction in Taxes due. If the System Price includes
support fees for a support period that begins after the first support period,
such future support fees and the then relevant Taxes will be paid to

Supplier as invoiced in the applicable support period from the Payment Amounts
received in that period. The balance of each Payment Amount, unless otherwise
stated, includes a proportional amount of the remaining components of the System
Price excluding such future support fees, if any.

B.    SYSTEM: Software shall be accepted, and the services shall be deemed
ordered pursuant to the terms of the Agreement. Customer agrees that any
software acquired from Supplier to replace any part of the System shall be
subject to the terms of the Contract. Any claims related to the performance of
any component of the System shall be made pursuant to the Order and Agreement.
Neither OCC nor Assignee shall be responsible to Customer for any claim or
liability pertaining to any performance, actions, warranties or statements of
Supplier.

C.    ADMINISTRATIVE: Customer agrees that OCC or its Assignee may treat
executed faxes or photocopies delivered to OCC as original documents; however,
Customer agrees to deliver original signed documents if requested. Customer
agrees that OCC may insert the appropriate administrative information to
complete this form. OCC will provide a copy of the final Contract upon request.

 